
	
		II
		112th CONGRESS
		2d Session
		S. 2529
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain
		  truck cabs. 
	
	
		1.Certain truck cabs
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 Cabs designed for motor vehicles of subheading 8704.22, each
						measuring 1470 mm in length, 2120 mm in width and 1700 mm in height and
						weighing not over 470 kg if such shell contains a dashboard and other interior
						fittings; such cabs each imported with 4-cycle, 6-cylinder compression-ignition
						internal combustion engines of a direct injection type, water cooled, with a
						maximum output of 195kw at 2500 RPM3%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
